Order entered August 31, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-20-00536-CV

     IN RE PIONEER NATURAL RESOURCES USA, INC., RELATOR

           Original Proceeding from the 101st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-05255

                                       ORDER

      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus, in part. We ORDER the trial court to vacate

the portion of its April 29, 2020 Order compelling relator to produce documents

responsive to Request for Production numbers 1, 21, 22, and 23 and to respond to

Interrogatory numbers 1 and 8. We further ORDER the trial court to file with this

Court, within fifteen (15) days of the date of this order, a certified copy of its order

issued in compliance with this order. Should the trial judgment fail to comply with

the order, the writ will issue.

      We lift the stay issued by this Court on May 14, 2020.
/s/   DAVID J. SCHENCK
      JUSTICE